Citation Nr: 0706381	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  01-07 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chemical burns of the left arm.

2.  Entitlement to an initial compensable evaluation for 
chemical burns of the right arm prior to June 15, 2006.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chemical burns of the right arm for the period 
since June 15, 2006.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which 
granted service connection for residuals of chemical burns of 
the right and left arms, and assigned noncompensable 
disability evaluations for each effective November 24, 1997.

In February 2005, the Board remanded this matter for further 
development.  

In a September 2006 rating determination, the VA Appeals 
Management Center assigned a 10 percent disability evaluation 
for residuals of a chemical burn disability of the right arm 
based upon a painful scar with an effective date of June 15, 
2006, the date of the VA examination.


FINDINGS OF FACT

1.  The veteran's 2nd degree burn scars of the left arm have 
not been shown to be tender or painful, ulcerated or poorly 
nourished, or to cause limitation of function, are not deep 
and do not approximate 39 sq. cms.

2.  The veteran's 2nd degree burn scars of the right have not 
been shown to be tender or painful prior to June 15, 2006, 
and they have not been shown to be ulcerated or poorly 
nourished, or to cause limitation of function, or to be deep 
or to approximate 39 sq. cms at any time.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
scars of the left arm have not been met at anytime.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2002 & 2006).

2.  The criteria for a compensable disability evaluation for 
scars of the right arm were not met prior to June 15, 2006.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

3.  The criteria for an evaluation in excess of 10 percent 
for scars of the right arm from June 15, 2006, have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The February 2005 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The February 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish disability ratings but did 
not receive notice as to effective dates.  In Dingess, the 
Court held that once service connection is granted the claim 
is substantiated and further notice as to the effective date 
element is not required.  Dingess v. Nicholson, at 490-1.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Here, the timing defect with regard to the 
VCAA notice was cured by readjudication of the claim after 
the notice was provided.  Id.

Furthermore, there has been compliance with the assistance 
provisions set forth in the law and regulation.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  The veteran was afforded several VA 
examinations.  Under these circumstances, no further action 
is necessary to assist the claimant with the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

The rating criteria of scars were changed during the course 
of the veteran's appeal.

VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as to 
whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more favorable, 
that provision should be applied to rate the disability for 
periods from and after the effective date of the regulatory 
change; and the prior regulation should be applied to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change. VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33,422 (2000).  The Board has reviewed the appellant's 
claim under both the "old" and "new" criteria, and based on 
this review, it finds that the new criteria are not more 
favorable to the appellant. The new criteria are more 
beneficial to veterans with a more extensive scar area.  Id.

Under the old rating criteria, effective prior to August 30, 
2002, under 38 C.F.R. § 4.118, scars from second degree 
burns, when the area or areas approximate one square foot, 
then a maximum 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2002).  Ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  

Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

With regard to the new rating criteria effective August 30, 
2002, under Diagnostic Code 7801, for scars other than head, 
face, or neck, that are deep or that cause limited motion 
with areas of or exceeding 144 square inches (929 sq. cm.), a 
40 percent disability evaluation is warranted.  An area or 
areas exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars that are superficial or 
unstable, warrant a 10 percent disability evaluation. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation. Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage. Note (2): In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)  Under diagnostic code 7805, scars, other; 
are rated on limitation of function of affected part.

The veteran's service medical records reveal that he was 
treated in February 1968 for what appeared to be chemical 
burns to his right antecubital fossa or elbow.  He had been 
treated with dressings but the record noted some swelling and 
slow healing of the area.  The diagnosis was patch like area 
of 2nd degree burns volar elbow.  In a March 1968 treatment 
record, blisters were noted on the left arm, similar to those 
that had been on the right.  The veteran received similar 
treatment for the left arm.  There was no record of any 
further treatment and no notations on the veteran's discharge 
examination.  Treatment continued until April 3, 1968.  

At the time of an April 1998 VA examination, the veteran was 
noted to have scarring from shrapnel wounds in Vietnam per 
the veteran's reported history.  He expressed a belief that 
the scars had recently become more prominent.  

Physical examination revealed that the veteran had scarring 
and some post inflammatory hyperpigmentation distributed on 
the linear band of his arms, bilaterally.  There were several 
post inflammatory macular areas on his legs, bilaterally.  
There were no ulcers and no systemic manifestations.  A 
diagnosis of scarring secondary to shrapnel wounds was 
rendered.  

At the time of a January 2000 VA outpatient visit, the 
veteran was noted to have been burned during Vietnam with 
several pigmented spots remaining.  He was being treated with 
a cream to fade the skin color.  He was noted to have been 
using several creams for the past three months with 
improvement.  Physical examination revealed several macular 
areas of hyperpigmentation on the right forearm and 
antecubital fossa, the left calf, and the right knee.  

The impression was that the veteran had post-inflammatory 
hyperpigmentation secondary to burns, improving with topical 
steroids and moisturizers.  

At the time of a May 2000 VA examination, the veteran was 
noted to have sustained burns secondary to a mortar attack.  
He had a second degree burn on the antecubital fossa area 
measuring approximately 3 by 3 inches. He reported that the 
scar swelled in the summertime.  The veteran noted using 
cortisone cream for this.  On the right and left volar 
surfaces of his elbow he had darkened areas that were 
mottled, the right being greater than the left, that were 
pruritic with the heat.  There was no atrophy, adherence, 
purulence, or what was considered to be disfigurement.  There 
was no interference with movements of the elbow joints.  A 
diagnosis of status post second degree chemical burns to 
areas as described with the major symptoms being pruritus in 
the summertime, with cortisone cream appearing to help, was 
rendered.  

At the time of a May 2000 outpatient visit, the veteran was 
noted to have post inflammatory hyperpigmentation secondary 
to burns on the bilateral antecubital fossae with some 
improvement.  

Physical examination revealed several patches of 
hyperpigmentation on the right forearm and antecubital fossa.  
A diagnosis of post-inflammatory hyperpigmentation was 
rendered.  

In July 2005, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he 
began developing an itchy rash about thirty years ago in 
Vietnam.  The rash was exacerbated in the summertime.  He had 
a positive history of asthma.  His rash had been treated with 
emollients only.  

Physical examination revealed no scars.  He had a 
hyperpigmented elecnified patch on the right antecubital 
fossa and he also had a pigmented macule on the left lateral 
calf.  Physical examination was consistent with atopic 
dermatitis.  

In June 2006, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran was 
noted to have sustained chemical burns in service on his 
right arm and left leg.  The right arm scar was 2 in. by 2 
in. the right antecubital space.  It was occasionally painful 
and tender.  There was no adherence to the underlying tissue.  
The texture was smooth and the scar was stable.  The scar was 
also slightly elevated.  It was superficial and not deep.  
There was no inflammation, edema, or keloid formation.  The 
color of the scar was similar to that of the surrounding 
skin.  There was no induration, flexibility, or limitation of 
motion.  

In a September 2006 rating determination, the RO assigned a 
10 percent disability evaluation for residuals of the 
chemical burn disability of the right arm based upon a 
painful scar and assigned an effective date of June 15, 2006, 
the date of the VA examination.  

With regard to the scars on the right arm under the old 
rating criteria, a compensable evaluation was not warranted 
at any time since the effective date of service connection 
under DC 7802, as the veteran's burns, have not been shown to 
cover an area or areas which approximated one square foot, 

With regard to DC 7803, the veteran's scars have not been 
shown to be poorly nourished or to have repeated ulceration 
at anytime.  As to DC 7804, the Board notes that the first 
objective medical finding that the veteran's right forearm 
scars were painful was at the time of the June 15, 2006, VA 
examination.  Prior examination did not report any findings 
nor did the veteran complain of any tenderness or painfulness 
relating to the right arm scars, and the old criteria would 
not provide a basis for a higher evaluation.  

As to the old DC 7805, the veteran's right forearm scars have 
not been shown to cause any limitation at any time and the 
veteran has not indicated that his right arm scars cause any 
limitation of motion.  

With regard to the new criteria, an increased evaluation 
under DC 7801 or 7802 is not warranted as the scars are not 
deep, and they do not exceed (or even approximate) 39 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803, as the veteran's scars have not been shown to 
be unstable.  As to DC 7804, the Board notes that there were 
no objective findings or reports of pain prior to June 15, 
2006.  As to DC 7805, the veteran has not been shown to have 
limitation of motion based upon his right arm scars.  

With regard to the scars on the left arm as it relates to the 
old rating criteria, a compensable valuation under DC 7802 
was also  not warranted at any time throughout the course of 
the appeal, as the left arm burns have not been shown to have 
covered an area or areas which approximated one square foot, 

With regard to DC 7803, the veteran's scars have been shown 
to be well healed, and have never been described as poorly 
nourished or manifested by ulceration.  As to DC 7804, the 
veteran's scars have not been described as tender or painful 
at any time with the last two VA examinations showing no 
findings in relation to any scars on the left arm.  As to DC 
7805, the veteran's right forearm scars have not been shown 
to cause any limitation at any time and the veteran has not 
indicated that his right arm scars cause any limitation of 
motion.  

With regard to the new criteria, an increased evaluation 
under DC 7801 or 7802 is not warranted as the scars are not 
deep, and they do not exceed (or even approximate) 39 sq. 
centimeters.  An increased evaluation is also not warranted 
under DC 7803, as the veteran's scars have not been shown to 
be unstable.  As to DC 7804, the Board notes that there have 
been no objective findings or reports of pain as they relate 
to the veteran's left arm scars.  As to DC 7805, the veteran 
has not been shown to have limitation of motion based upon 
his left arm scars.  

The Board does note that the veteran's burn scars have been 
described as being pruritic in the summertime on several 
occasions. They have also been noted to be of a slight color 
variation from his normal skin.  However, such findings do 
not meet the criteria for a compensable evaluation.  The 
scars have also not been described as repugnant or 
disfiguring at any time.  


Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been hospitalized for his service-
connected burn scars at any time since the effective date of 
service connection.  His burn scars have also not been 
reported to cause any interference with employment.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for chemical burns of the 
left arm is denied.

An initial compensable evaluation for chemical burns of the 
right arm prior to June 15, 2006, is denied.

An initial evaluation in excess of 10 percent for chemical 
burns of the right arm from June 15, 2006, is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


